Title: To Thomas Jefferson from Jean Decout, 24 August 1804
From: Jean Decout
To: Jefferson, Thomas


               
                  
                     Monsieur
                  
                  De Beaufort n.c le 24 août 1804
               
               la renommée qui a si bien sù faire connaître ches toutes les nations civilisée, vos vertus civiles et morales; m’autorise aujourd’huy a mettre sous vos yeux le récit particulier de mes malheurs, persuadé que le fil qui les a conduit ne peut étre indiferent a un homme d’etat, qui comme vous, développe tant de Sagesse et de Sagacité, dans l’art difficile de gouverner. ce seroit pour moi, sans doutte, une grande consolation, si mes malheurs particuliers, dont il y a peu d’exémples dans les fastes des miséres humaines, pouvoient encore dévenir utile a mes semblabes.
               il n’y a pas encore deux mois, qu’entourré de ma famille, je jouïssois du bonheur et de la fortune; j’etois útile aux malheureux, et je goûtois souvent le doux plaisir de faire du bien: il en est autrement aujourd’huy; échapé comme par miracle au massacre général des blancs a st. domingue, je m’embarque sur le brix l’oxfort de baltimore avec les débris de ma fortune; ce bâtiment est venu se briser sur une des isle turques nommée long-isle; avec luy ce sont en sevelis mes moyens et mes ésperences. j’eté ensuite, sur une côte isolée (beaufort c.n.) sans amis, sans connoissences, séparé de ma femme et mes enfans, et sans moyens pour sortir d’un lieu qui n’offre nulle ressource, accablé par mes chagrins et le poids de mes années; votre nom s’est présenté a mon imagination égarée, et avec luy un certain éspoir de pouvoir un jour me reünir a ma famille et étre encore útile aux hommes par ma grande pratique dans la médecine, et je puis dire, mes succés, sur tout dans les fiévres jaunes.
               Premier médecin de l’armée française dans le departement du sud de st. domingue, je me suis vû sur les bras 300 soldats atteints de ces fiévres; j’en perdit 20 et les 280 autres furent sauvés, en suivant une nouvelle méthode indiquée par le docteur Brown (écossois) ce médecin vien de rendre un grand service a l’humanité en simplifiant l’art de guérir; il a pôsé des bâses, et développé des principes que l’experience confirme chaque jour, Et que de vains sistêmes scolastiques ne détruirons jamais: si ces malheureuses fiévres jaunes, affligent encore quelques endroits des états únis, et que vous daignés mettre mon éxpérience en úsage; il me seroit bien agréable d’etre utile a un païs si interessant et surtout a un peuple, qui par la sagesse de son gouvernement doit nécessairement devenir l’exemple des autres états.
               ne pouvant détailler dans une lettre les súites de mes malheurs, j’ai crû devoir mettre sous vos yeux, une légére ésquise sur les derniers événemens qui viénnent d’accabler les trop malheureux habitans de st. domingue; ce n’est qu’un apperçu succinct qui ne peut que vous donner le fil de tant de malheurs sans en développer les effets ni les circonstances: ce travail seroit long, mais si vous le désiriés, je vous en fais l’offre.
               il me reste, monsieur, a vous prier de ne pas faire insérer ce petit écrit dans les papier publics; il contient des vérités qui ne plairoient pas a tout le monde, et dans l’etat ou je suis je n’ai pas besoin de me faire d’ennemis.
               je vous prie de m’excuser sur le mauvais papier dont je fais úsage pour vous écrire je sens combien il est peu digne de vous, mais il ma été impossible de m’en procurer d’autre icy.
               permettés que je finisse cette longue lettre par vous assurer du respect et de la profonde vénération, avec laqu’elle j’ai l’honneur de me dire, Monsieur Votre tres humble Et obeïssant serviteur
               
                  
                     Decout D.M.
                  
               
             
          Editors’ Translation
               
                  
                     Sir,
                     Beaufort, N.C., 24 Aug. 1804
                  
                  The acclaim of your civic and moral virtues in all civilized nations prompts me to place before you today this account of my misfortunes. I am convinced that the way they occurred cannot be a matter of indifference to a statesman like you who has acquired so much wisdom and judgment in the difficult art of governing. It would certainly be a great consolation to me if my individual misfortunes, of which there are few examples in the abundance of human misery, could be useful to my fellow men.
                  Less than two months ago, I was happy and prosperous, surrounded by my family. I was helpful to patients who were suffering and I often tasted the sweet pleasure of doing good. Everything is different now. I escaped, miraculously, from the general massacre of whites on Saint-Domingue. I set off on the brig Oxford of Baltimore with the remains of my fortune. The ship went aground on the one of the Turks Islands called Long Island. My hopes and resources are buried with the ship. Then cast away on an isolated coast (Beaufort, North Carolina) with no friends or acquaintances, separated from my wife and children, and without the means of leaving a place that has no resources of its own, I am overwhelmed by grief and the weight of age. Your name came to my wandering mind, and with it, some hope of being reunited with my family one day and being useful again to others through my long practice of medicine and especially my success, if I may say, in treating yellow fever.
                  As the head doctor of the French army in the southern department of Saint-Domingue, I found myself with 300 soldiers suffering from yellow fever. I lost 20. The other 280 were saved by implementing a new treatment, taught by Dr. Brown (a Scot). This doctor has just rendered a great service to humanity by simplifying the art of healing. He has laid the foundation and developed the principles that are being confirmed in practice every day and that useless scholastic systems will never destroy. If yellow fever still afflicts some areas of the United States and you wish to take advantage of my experience, I would be pleased to be useful to such a fascinating country and, especially, to a people who, by the wisdom of their government, must necessarily become an example to others.
                  Unable to describe fully in a letter the consequences of my misfortunes, I felt impelled to send you a brief summary of the recent events that have overwhelmed the unfortunate inhabitants of Saint-Domingue. This short overview gives only the outline of so many misfortunes, without detailing either the circumstances or effects. Such an account would be long, but I would be willing to provide it if you wish.
                  In closing, Sir, I ask you not to include this short text among your public papers. It contains truths that will not please everyone, and in my current state, I do not need to make enemies.
                  I beg you to excuse the poor quality paper on which I am writing. I realize it is unworthy of you, but am unable to procure any other here.
                  Allow me to end this long letter by assuring you, Sir, of the respect and deep admiration with which I have the honor of calling myself your humble and obedient servant.
                  
                     
                        Decout M.D.
                     
                  
               
            